Title: From Thomas Jefferson to the Aliens of Beaver County, Pennsylvania, 2 May 1801
From: Jefferson, Thomas
To: Aliens of Beaver County


               
                  Sir
                  Washington May 2. 1801.
               
               The satisfaction which, in the name of the foreigners residing in Beaver county, you are pleased to express in my appointment to the Presidency of the United States, the expectations you form of the character of my administration, and your kind wishes for my happiness demand my sincere thanks.  born in other countries, yet believing you could be happier in this, our laws acknolege, as they should do, your right to join us in society, conforming, as I doubt not you will do, to our established rules. that these rules shall be as equal as prudential considerations will admit, will certainly be the aim of our legislatures, general & particular. to unequal privileges among members of the same society the spirit of our nation is, with one accord adverse. if the unexampled state of the world has in any instance occasioned among us temporary departures from the system of equal rule, the restoration of tranquility will doubtless produce reconsideration: & your own knolege of the liberal conduct heretofore observed towards strangers settling among us will warrant the belief that what is right will be done. accept a reciprocation of wishes for your present & future welfare, & assurances of my high consideration & respect.
               
                  
                     Th: Jefferson
                  
               
            